Citation Nr: 1605349	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-24 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1975 to August 1975 and from February 1977 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In February 2010, the Board remanded the claim for further development.  It now returns for further appellate review. 

In November 2015, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's erectile dysfunction had its onset in service. 


CONCLUSION OF LAW

The criteria to establish service connection for erectile dysfunction is met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, in hearing testimony, contends that his erectile dysfunction had its onset in service, and alternatively, is a result of his service-connected depression.  

The Veteran is already in receipt of service connection for his depression.  Thus, in light of his contentions, the Board would generally be obliged to consider his instant claim on both a direct and a secondary basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the record as part of the non-adversarial administrative adjudication process).  Nevertheless, given the particular circumstances of this case, the Board finds that direct service connection for erectile dysfunction is warranted and, thus, for the sake of judicial economy will confine its analysis to that specific theory of entitlement.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence shows that the Veteran has been diagnosed with erectile dysfunction.  See July 2007 VA Examination Report.  Further, there is no question that the Veteran underwent a meatotomy in February 1980 for the purpose of enlarging the opening of his penis due to a urethral stricture.  This is demonstrated in his service treatment records, and service connection has been granted for that condition.  Post-service treatment records reflect a history of complaints of long-term erectile dysfunction.  

The Veteran and his spouse testified that he was unable to maintain an erection while on active duty and that his erectile dysfunction has continued since that time.  There is no question that the Veteran and his wife are competent to state what comes to them through their senses, including what they personally observe.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  While there is no confirmation of any erectile dysfunction in his service treatment records, there is nothing in the record that contravenes the Veteran's and his wife's assertions of the onset of erectile dysfunction concomitant with his service duties.  As such, the Board accepts the Veteran's and his wife's credible account of in-service erectile dysfunction.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).

While there is no medical nexus opinion of record, this is not fatal to the Veteran's claim.  Given the Veteran's in-service surgery and his competent and credible report that his erectile dysfunction had its onset in service and has continued since service, the Board finds that the evidence supports his claim of service connection.  As such, service connection for erectile dysfunction is warranted.


ORDER

Service connection for erectile dysfunction is granted.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


